per curiam:
Los Arts. 19 y 20 de la Ley de Com-pensaciones por Accidentes del Trabajo, soportes de la estruc-tura básica del sistema de fondo exclusivo y seguro obliga-torio, excluyen la demanda basada en negligencia de tercero *863contra un patrono estatutario expresamente exento de la obligación de asegurar, en aquellos casos en que se reclaman daños sufridos por un empleado de su contratista asegurado.
La recurrente Autoridad de las Fuentes Fluviales con-trató con Zachry International la construcción de unas plan-tas termoeléctricas que aun después de terminadas y entre-gadas recibían beneficio de mantenimiento por la construc-tora. Surgió la necesidad de reparar una válvula de la tubería de vapor y en protección de sus empleados, Zachry avisó desde el día anterior a la Autoridad para que eliminara todo vapor de la línea. Al llegar a la planta, el empleado de Zachry en-cargado de la reparación, preguntó al ingeniero de la Auto-ridad a cuyo cargo se hallaba la instalación, si la línea estaba libre de vapor contestando éste que sí lo estaba. Descansando en dicha aseveración, el empleado de Zachry empezó a des-montar la válvula y se escapó un chorro de vapor que lo de-rribó causándole quemaduras graves. Toda vez que la con-tratista Zachry tenía su personal asegurado mediante póliza expedida por el Fondo del Seguro del Estado, la víctima del accidente fue compensada bajo dicha póliza.
Luego de compensado por el Fondo, el obrero lesionado inició acción de daños y perjuicios contra su patrono estatu-tario la Autoridad de las Fuentes Fluviales fundada en ne-gligencia de ésta por mantener vapor en la línea que él había de intervenir y en la falsedad de la información del ingeniero que lo indujo a creer que no había riesgo de vapor en la obra de reparación. Invoca como fuente y fundamento de su de-manda por daños el Art. 31 de la Ley de Compensaciones por Accidentes del Trabajo (11 L.P.R.A. see. 32) que en lo per-tinente dispone:(1) “32. — Responsabilidad de Tercero; Subrogación. — En los casos en que la lesión, enfermedad pro-*864fesional o la muerte que dan derecho de compensación al obrero, empleado o sus beneficiarios, de acuerdo con este Capítulo, le hubiere provenido bajo circunstancias que hicie-ren responsables a tercero de tal lesión, enfermedad o muerte, el obrero o empleado lesionado o sus beneficiarios podrán re-clamar y obtener daños y perjuicios del tercero responsable de dicha lesión, enfermedad o muerte dentro del año sub-siguiente a la fecha en que fuere firme la resolución del caso por el Administrador del Fondo del Seguro del Estado, y éste podrá subrogarse en los derechos del obrero, empleado o sus beneficiarios para entablar la misma acción...
La cuestión a decidir estriba en si Fuentes Fluviales es un “tercero” causante del daño o lesión y como tal susceptible a la demanda por negligencia contra ella entablada. La contestación la hallamos en el Art. 19 de la Ley (11 L.P.R.A. sec. 20) que ordena: “Todo patrono asegurado al dar cuenta con sus nóminas anuales, deberá incluir en tales nóminas los salarios pagados a todos los obreros y empleados que estuvieren trabajando o fuere a emplear bien por ajuste, o ya bajo una persona con quien ajustó el patrono o bajo un contratista o subcontratista independiente empleado o contratado por dicho patrono, y toda cuenta, o impuesto cobrado por el Estado se basará sobre la nómina corriente del patrono, en las cuales deberán estar incluidos los trabajadores antes mencionados; Disponiéndose, que esta disposición no será aplicable a los patronos para quienes se hiciere trabajo por un contratista independiente que estuviere asegurado como patrono de acuerdo con las disposiciones de este Capítulo.”
¿Qué otro propósito que no sea extender inmunidad al pa-trono estatutario, tiene la expresión del legislador en el Art. 19 al efecto de que “esta disposición [de incluir en sus nómi-nas los salarios de todos los obreros y empleados] no será aplicable a los patronos para quienes se hiciere trabajo por un contratista independiente que estuviere asegurado como patrono de acuerdo con las disposiciones de este Capítulo.?”
*865Es inaceptable la teoría de la parte recurrida conducente a la conclusión de que en este Art. 19 el legislador le dice al patrono(2) estatutario: “no tiene que asegurar los obreros de su contratista independiente asegurado, pero si ocurre un accidente usted responde.” Se estaría negando el principio rector de todo el sistema de seguro obrero en Puerto Rico enunciado en su Art. 20 (11 L.P.R.A. sec. 21) así: “Cuando el patrono asegure sus obreros y empleados de acuerdo con el presente Capítulo, el derecho aquí establecido para obtener compensación será el único remedio en contra del patrono, aun en aquellos casos en que se haya otorgado el máximo de las compensaciones o beneficios de acuerdo con el mismo; . . . La característica de remedio único fue afirmada por la Ley Núm. 103 de 21 de junio de 1968 que añadió a este artículo la cláusula: “aun en aquellos casos en que se haya otorgado el máximo de las compensaciones o beneficios. ...”
Dentro de su relación contractual con la constructora Zachry, la Autoridad de las Fuentes Fluviales es un patrono,' llámese principal o “estatutario” como en Colón Santiago v. Comisión Industrial, 97 D.P.R. 208 (1969). La recurrente no es un tercero por ser parte inextricablemente vinculada al contratista independiente y al empleado de éste dentro del orden jurídico dictado por el Art. 19 de la Ley. El principal contratante o dueño de la obra no puede considerarse tercero, dice Schneider.(3) Concurre Larson al dictaminar que en aquellas jurisdicciones como la nuestra y las de cuarenta y tres estados donde la Ley impone responsabilidad al contra-tista general por las lesiones del obrero del subcontratista no asegurado, el contratista general se convierte en efecto en *866patrono a los fines de la ley de compensaciones, y es obvio que debe tener inmunidad de patrono y no podrá considerársele “tercero”. Larson, Workmen’s Compensation, Yol. 2A, Sec. 72.31, pág. 14-47, Edición 1976.(4)
Reiterando el principio se resolvió en la jurisdicción federal que el patrono que requiere de su contratista independiente que asegure a sus obreros contra accidentes del trabajo, ha “asegurado” a los obreros del contratista independiente dentro del alcance del Art. 20 que exime al patrono de responsabilidad civil. Musick v. Puerto Rico Telephone Co., 357 F.2d 603 (1966).(5)
Toda vez que la recurrente Autoridad de las Fuentes Fluviales tiene por ley la condición de “patrono estatqtario” no puede considerársele tercero ni aun bajo la estrecha definición de dicho vocablo adoptada en López Rodríguez v. Delama, 102 D.P.R. 254, 258 (1974), como incluyendo “a toda persona aparte del empleado lesionado y su patrono asegurado.”
El tercero sujeto a demanda por daños y perjuicios a los fines del Art. 31 de la Ley es persona extraña, ajena y separada de la interacción jurídica que relaciona al patrono estatutario (A.F.F.) y al contratista (Zachry) con el Fondo *867del Seguro del Estado en la obligación legal común de ase-gurar sus obreros y empleados a tenor de lo dispuesto en la Ley de Compensaciones por Accidentes del Trabajo. Bajo ninguna premisa puede considerarse tercero o extraño cau-sante de daño al patrono a quien la Ley expresamente dis-pensa de la obligación de asegurar y quien es parte regulada por el esquema de seguro exclusivo compulsorio.
“No hay responsabilidad del contratista principal si el subcontratista ha asegurado la compensación de sus em-pleados, toda vez que el propósito de la ley es impedir que se encargue de trabajos a subcontratistas irresponsables, pri-vando a los obreros lesionados de los beneficios de la ley. El propósito del estatuto se ha cumplido si el subcontratista ase-gura. Imponer al principal responsabilidad por la compen-sación, aun cuando el subcontratista está asegurado, resul-taría en conceder a los empleados del subcontratista más de-recho que los empleados del principal, porque tendrían dere-cho a reclamar de su patrono inmediato el subcontratista al igual que del principal, situación que no armoniza con la in-tención legislativa.” Schneider, Workmen’s Compensation, Yol. 2, Sec. 326, pág. 177, Ed. 1942.
La Ley no presenta las complicaciones originadas por este recurso. Todo lo que se propone el estatuto es que el obrero esté protegido por un seguro cuya prima la pagará el patrono estatutario o el contratista según sea el caso. Pero la Ley no exige dos seguros en vez de uno. Tampoco puede haber dos responsables bajo el diseño legislado, si uno es dispensado del seguro. Revocada.
El Juez Asociado Señor Dávila emitió opinión disidente a la cual se unen los Jueces Asociados Señores Irizarry Yunqué y Negrón García.

 Este mismo Art. 31 autoriza la subrogación del Fondo del Seguro del Estado en los derechos del obrero contra “tercero” como medio de re-cuperar los gastos incurridos. En el presente caso el Fondo no se subrogó en evidente reconocimiento del status patronal estatutario de la Autoridad de las Fuentes Fluviales.


A los fines del citado Art. 19 o Sec. 20, se denomina a nn contra-tista como el “patrono estatutario” para distinguirle del subcontratista, llamado el “patrono contractual” o “real”. Colón Santiago v. Comisión Industrial, infra.


 Schneider, Workmen’s Compensation, Vol. 3, Sec. 842(e), pág. 215. ‘ Tercera Edición (1943).


 Larson cita un caso de Puerto Rico en el cual el dueño de un barco contrató con un contratista de estibadores para cargar la nave. En ese trabajo se lesionó el obrero demandante quien luego de compensado instó acción por negligencia y condición inepta (unseaworthiness) contra el dueño del barco. Se resolvió que siendo empleado de un subcontratista asegurado, su acción no procedía bajo la ley de Puerto Rico. López Correa v. Marine Nav. Co., 289 F.Supp. 993 (1968).


Musick, supra, fue revocado en Colón Núñez v. Horn-Linie, 423 F.2d 952 (1970), en deferencia a Sentencia de este Tribunal que la Corte de Circuito interpretó como un cambio en el criterio local. Colón Núñez, supra, sin embargo, no es precedente a seguir, por ser contrario a la doc-trina constante mantenida en la jurisprudencia y los tratadistas. Larson condena con lenguaje fuerte esta decisión por acoger un criterio minori-tario e ir contra la tendencia predominante en la jurisprudencia. Se pre-gunta: “¿Cómo hemos de entender este bocado de xenofobia?” Larson, Workmen’s Compensation, Vol. 2A, Sec. 72.31 pág. 14-51, Ed. 1976. En sana función de raciocinio, nadie sigue precedentes equivocados.